FILED
                            NOT FOR PUBLICATION                               APR 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN MANUEL RODRIGUEZ                            No. 07-71727
RODRIGUEZ,
                                                 Agency No. A074-811-313
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 11, 2011
                            San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.**

       Juan Manuel Rodriguez Rodriguez (Rodriguez) petitions for review of the

Board of Immigration Appeals’ ruling affirming the decision of an Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Lesley Wells, Senior District Judge for the United
States District Court, Northern District of Ohio, sitting by designation.
Judge (IJ) that Rodriguez failed to meet the continuous physical presence

requirement to qualify for cancellation of removal.




      Substantial evidence supports the agency’s finding that the notice to appear

(NTA) was properly served on Rodriguez in 1998 by mailing it to his last known

address, in Los Angeles. Pursuant to 8 U.S.C. § 1229(a)(1), the NTA may be

served upon the alien or the alien’s representative. There was substantial evidence

in the record to establish that the NTA was mailed to the address provided by

Rodriguez’s representative. In turn, service of the NTA halted the accrual of time

counted toward the ten-year continuous physical presence requirement for

cancellation of removal. See Lagandaon v. Ashcroft, 383 F.3d 983, 988 (9th Cir.

2004).



      PETITION DENIED.




                                         2